DISMISS; and Opinion Filed May 3, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01321-CV

                          IN THE INTEREST OF A.J.M., A CHILD


                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-00527

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                  Opinion by Justice Molberg
        Appellant’s brief has not been filed despite appellant being cautioned, by postcard dated

March 26, 2019, that failure to file the brief by April 5, 2019 would result in dismissal of the

appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id. 38.8(a)(1);

42.3(b), (c).




                                                 /Ken Molberg/
                                                 KEN MOLBERG
                                                 JUSTICE


181321F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF A.J.M., A CHILD                 On Appeal from the 254th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-01321-CV                                 Trial Court Cause No. DF-18-00527.
                                                    Opinion delivered by Justice Molberg.
                                                    Justices Myers and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 3rd day of May, 2019.




                                              –2–